               Case 1:18-mj-00164-SAB Document 29 Filed 10/15/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                            UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          Case No. 1:18-mj-00164-SAB

12                     Plaintiff,                       ORDER GRANTING DEFENDANT’S
                                                        MOTION TO STAY TERM OF
13            v.                                        IMPRISONMENT PENDING APPEAL

14   JOSE VILLANUEVA,                                   (ECF No. 28)

15                     Defendant.

16

17         Defendant Jose Villanueva was charged by probation violation petition for failing to

18 make timely payments toward the $1,010.00 financial penalty that was imposed by the Court on

19 August 1, 2019. On September 17, 2020, Defendant admitted to the single allegation set forth in
20 the petition and the Court revoked Defendant’s probation. (ECF No. 24.) The Court sentenced

21 Defendant to five (5) days of imprisonment, twelve (12) months of unsupervised probation, and a

22 monetary penalty. (ECF Nos. 24, 25.) Within fourteen days of the entry of judgment in his case,

23 Defendant filed an appeal of his sentence. (ECF No. 27.)

24         On October 13, 2020, Defendant filed a motion to stay his term of imprisonment pursuant

25 to Federal Rule of Criminal Procedure 38, so as to avoid rendering the appeal of his term of

26 imprisonment moot. (ECF No. 28.) Defendant argues that if he is required to serve his sentence
27 as originally scheduled, he will complete his term of imprisonment before the appeal will be

28 decided.        (Id.)   Accordingly, Mr. Villanueva requests that the Court stay his term of


                                                    1
             Case 1:18-mj-00164-SAB Document 29 Filed 10/15/20 Page 2 of 2


 1 imprisonment until the appeal of his sentence is resolved. The government has informed defense

 2 counsel that it does not take a position on this issue. Since the defendant is on probation, the

 3 Court finds good cause to stay the term of imprisonment pending the appeal of the sentence at

 4 least until July 1, 2021. Defendant has not requested a stay of any other aspect of the sentence

 5 pending the appeal, and thus this order shall not stay the term of probation or the monetary

 6 penalty imposed by the sentence.

 7          Accordingly, IT IS HEREBY ORDERED that Defendant Jose Villanueva’s term of

 8 imprisonment is stayed until the appeal of his sentence is resolved or until July 1, 2021,

 9 whichever occurs first.

10
     IT IS SO ORDERED.
11

12 Dated:     October 14, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
